Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 7/16/21 is acknowledged.  The traversal is on the ground(s) that by amending claims 9, 11 with elements from claim 1, groups 2, 3 share special technical feature making a contribution over the prior art.  This is not found persuasive because the reference Park is provided as necessitated by the amendments and does teach the amendments, and therefore the amended language is not a special technical feature to groups 1, 2, 3.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the initial deformation".  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 4 is dependent on claim 2 and 1, which did not introduce it. It is unclear what is the relationship of the initial deformation to deformation of an end portion, i.e. if it is 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park (US 20110061468).
Regarding claim 1. Park teaches in figs. 1-4 a tensioning device, comprising: a base (base member 50+supporter 31 [0028 29]), configured to carry a mask plate (supports MM mask, fig. 1); a clamp (32 [0029]), configured to clamp the mask plate (fig. 1-4); and a deformation adjusting assembly (fixing surface/layer part 325 fig. 4 [0077] which is angled controlling bend/deformation angle; it is noted this is commensurate with applicant’s fig. 2-2 the assembly 30 is a single element), provided on the base or on the clamp (on the lower surface of clamp 32 fig. 4); wherein the deformation adjusting assembly is configured to adjust a deformation of an end portion of the mask plate protruding from the base in a direction of gravity (fig. 1, 4, angles/deforms protruding end of MM from 50/31 down) when the base carries the mask plate (fig. 4), so as to make the deformation less than a preset deformation threshold (fig. 4, the angle of deformation is less than an arbitrary deform level of normal/90 deg, since theta is acute angle).
Regarding claim 7, Park teaches the tensioning device according to claim 1, wherein the clamp comprises a clamping component (clamp part 32 [0029]), and the clamping component comprises a first sub-clamping member and a second sub-clamping member (upper/lower clamp jaw fig. 4); wherein the first sub-clamping member and the second sub-clamping member being movably connected (it is well known that a clamp has movable jaws in order  to open/close to receive and fix, then release the clamped .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U).
Regarding claim 2, Park teaches the tensioning device according to claim 1, but does not teach wherein the deformation adjusting assembly comprises an electromagnet and a current control unit; however, Lin teaches in the translation the deformation adjusting assembly/adsorption unit 30 fig. 4 comprises an electromagnet and a current control unit (since all electromags can only work with controlled current, i.e. turn on/off the current to suck/release, there must be a current setter/on off control), it would be obvious to those skilled in the art at invention time to modify Park to have additional adsorption to the clamp, fig. 4, and instant control/suck/release translation; the electromagnet is connected to the current control unit and the current control unit is configured control a magnitude of an output current so as to control an electromagnetic force of the electromagnet (these are well known features of all electrogmagnets as discussed; since emag cannot just be powered w/no control/i.e. only suction no release, the on-off control must be connected between the power and emag to at least turn on/off the power output which turns on/off the emag force).

Regarding claim 19. Park in view of Lin teaches the tensioning device according to claim 2, wherein Park further teaches (see claim 7, explanation inc by ref) the clamp comprises a clamping component, and the clamping component comprises a first sub-clamping member and a second sub-clamping member; wherein the first sub-clamping member and the second sub-clamping member being movably connected, one end of the first sub-clamping member is located above the plane of the working surface of the base, and one end of the second sub-clamping member is located below the plane of the working surface of the base; and the deformation adjusting assembly is provided on the first end of the one end of the first sub-clamping member.
Claim 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Koyano (US 5820104).
Regarding claim 3. Park in view of Lin teaches the tensioning device according to claim 2, but does not teach further comprising a measuring unit, configured to measure an initial deformation of the end portion of the mask plate protruding from the base in the direction of gravity, the initial deformation is a deformation of the end portion of the mask plate protruding from the base in the direction of gravity before being adjusted by the deformation adjusting assembly; wherein the current control unit is configured to acquire the initial deformation from the measuring unit and determine an output current according to the initial deformation, and output the output current to the electromagnet, however Koyano teaches in det desc para 7 36 a measuring unit/rad displ sensor, configured to measure an initial deformation of the end portion of the mask plate protruding from the base in the direction of gravity (if applied to Park if would sense amount mask pulled down/deform since it measure displacement as a 
Regarding claim 16, Park in view of Lin and Koyano teaches the tensioning device according to claim 3, wherein magnitude of the output current of the current control unit is equal to a product of the initial deformation and a preset ratio, and the electromagnetic force of the electromagnet is required to be less than or equal to a gravity applied to the end portion of the mask plate protruding from the base (see claim 4).
Claim 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) in view of Hsu (US 20150155193).
Regarding claim 5, Park teaches the tensioning device according to claim 1, but does not teach wherein the deformation adjusting assembly comprises magnet, however as disc in claim 2 Lin does teach it and it would be obvious to those skilled in the art at invention time to modify Park to have additional adsorption to the clamp, fig. 4, and instant control/suck/release translation but does not teach n1 of magnets being detachable n1 being an integer greater than or equal to 2, however Hsu teaches in [0029] multiple emags 250 which would be detachable since they appear to be insertable, and it would be obvious to those skilled in the art at invention time to modify Park to be able to locally fine tune magnetic fields for custom adsorption for zones/areas [0032]. Furthermore per Mpep 2144.04 it has been held that issues of duplication of parts and separability are not patentable.
Regarding claim 17, Park in view of Lin teaches the tensioning device according to claim 2, and further in view of Hsu (see claim 5) teaches wherein the deformation adjusting assembly comprises n1 detachable magnets, n1 being an integer greater than or equal to 2.
Claim 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Kang (US 20130318774)
Regarding claim 6, Park teaches the tensioning device according to claim 1, but does not teach further comprising a supporting rod, however Kang teaches in fig. 3 a clamp 12 with a support rod connected to clamp head; it would be obvious to those skilled in art at invention time to modify Park as an alternate mask clamp configuration that would produce predictable result of clamping a mask as shown in fig. 4 5; Park further teaches wherein the supporting rod has a first end disposed on the base (Park fig. 1, the top part of clamp is now rod, hence 32 top is connected to 33 which is part of base 31 by connection) and the deformation adjusting assembly is provided at a second end of the supporting rod (as prev disc, the rod is now clamp top part which has said deform assembly at 2nd end) and is located above a working surface of the base (fig. 1 top clamp part above recess surface of 31).
Regarding claim 8. Park in view of Kang teaches the tensioning device according to claim 6, but does not teach wherein the tensioning device comprises n2 clips, n2 supporting rods, and n2 deformation adjusting assemblies, wherein n2 is an integer greater than or equal to 4, and the n2 supporting rods are arranged in one-to-one correspondence with the n2 deformation adjusting assemblies, however Kang teaches in fig. 1 four tension assemblies 10 each with clips/clamp heads, rods connected to heads, and regarding deform assemblies the n2 supporting rods are arranged in one-to-one correspondence with the n2 deformation adjusting assemblies (it would be obvious when modified to Park they are added to the clamp as part of the clamp mechanism as shown in park as prev disc hence multiply duplicated to and 1 to 1 using multiple clamps from Kang); it would be obvious to those skilled in art at invention time to modify Park in order to manufacture large size mask as shown in fig. 1; furthermore duplication of parts was not found to be patentable Mpep 2144.04.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Kang (US 20130318774)
Regarding claim 18. Park in view of Lin teaches the tensioning device according to claim 2, and further in view of Kang (see claim 6, teachings/rationale inc by ref), teaches further comprising a supporting rod, wherein the supporting rod has a first end disposed on the base and the deformation .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20110061468) in view of Lin (CN206126317U) and Koyano (US 5820104) and Kang (US 20130318774).
Regarding claim 20. Park in view of Lin and Koyano teaches the tensioning device according to claim 3, further in view of Kang (see claim 6, teachings/rationale inc by ref) further teaches comprising a supporting rod, wherein the supporting rod has a first end disposed on the base and the deformation adjusting assembly is provided at a second end of the supporting rod and is located above a working surface of the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YUECHUAN YU/Primary Examiner, Art Unit 1718